Case 2:19-cv-00085-JMS-DLP Document 179 Filed 09/11/20 Page 1 of 1 PageID #: 4159




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  ROGER TODD,                                  )
                                               )
                               Plaintiff,      )
                                               )
                          v.                   )     No. 2:19-cv-00085-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, INC.,                  )
  DEUTSCHE BANK NATIONAL TRUST                 )
  CO., as Trustee for NovaStar Mortgage        )
  Funding Trust, Series 2007-1,                )
                                               )
                               Defendants.     )

                                             ORDER

        This matter comes before the Court on Defendant Ocwen Loan Servicing, Inc.’s

  Motion to Extend and/or Stay StoneTurn Group LLP's Deadline to Produce

  Documents, Dkt. [171]. The Court previously ruled on the Defendant's Emergency

  Motion to Stay. (Dkt. 172). Thus, the present motion is DENIED AS MOOT.

        So ORDERED.

        Date: 9/11/2020




  Distribution:

  All ECF-registered counsel of record.
